Citation Nr: 9925681	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-32 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for scar, left side of 
face.

2.  Entitlement to service connection for disability 
manifested by numbness of the right arm.
 
3.  Entitlement to service connection for right ankle 
disability with swelling of the joints.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In July 1997 a notice of 
disagreement was received.  A statement of the case was 
issued in October 1997, and a substantive appeal was received 
that same month.  In June 1999, the veteran testified at a 
personal hearing before the undersigned member of the Board 
sitting at the RO.  

During the June 1999 hearing, the veteran offered testimony 
regarding residuals of a gunshot wound to the right foot 
which he claims occurred during firearm training during the 
early part of his military service.  This new claim of 
entitlement to service connection for residuals of a gunshot 
wound to the right foot is hereby referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's scar on the left cheek is related to an 
inservice injury. 

2.  There is no medical diagnosis of disability manifested by 
numbness of the right arm.

3.  There is no medical evidence of a nexus between right 
ankle disability with swelling of the joints and the 
veteran's period of military service. 

4.  There is no medical evidence of a nexus between the 
veteran's headaches and his period of military service. 


CONCLUSIONS OF LAW

1.  A scar of the left cheek injury was incurred in the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

2.  The veteran's claim of entitlement to service connection 
for disability manifested by numbness of the right arm is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for right ankle disability with swelling of the joints is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for headaches is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disabilities resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Scar, left side of face.

The veteran has testified as to an inservice injury to the 
left cheek and his testimony in this regard is fully 
supported by service medical records dated October 1978 which 
show that ten sutures were removed from the veteran's left 
cheek.  The entry states that the veteran reported the 
sutures were five days old and it is noted that there was no 
entry in health records because the laceration occurred in 
the field.  Significantly, the veteran's separation 
examination dated March 1979 noted a scar on the left cheek.  

In reviewing the report of a VA examination dated January 
1997, the Board observes that under the "medical history" 
portion of the report, the examiner refers to an almost 
imperceptible scar on the left side of the face.  It is 
somewhat unclear whether the examiner was merely recording 
the veteran's own assertions or whether the examiner actually 
observed such a scar.  In this regard, under the heading 
"examination data," it was reported that the examiner was 
unable to detect "any significant appearing scar on the left 
side of the face."  

The Board believes that the findings are sufficient to render 
the veteran's claim well-grounded.  Further, in view of the 
clear documentation of an inservice injury, the scar reported 
on discharge examination, and the somewhat unclear status of 
a current scar as shown by the VA examination report, the 
Board believes that a reasonable doubt exists as to whether 
or not there is a current left cheek scar.  Resolving all 
such doubt in the veteran's favor, the Board finds that 
service connection is warranted for a scar on the left cheek.  
38 U.S.C.A. § 5107(b). 

B.  Disability Manifested by Numbness of the Right Arm.

In the present case, the veteran contends that he suffers 
from numbness in his right arm as a result of an injury 
sustained while in service in 1978 when he slipped and fell 
into a window injuring his thumb and finger.  The veteran's 
service medical records indicate that in August 1977 the 
veteran required two sutures in forearm and four in thumb and 
two in his little finger after putting his hand through a 
window.  It was noted that the injury appeared to be healing 
with minor clear drainage.  Service medical records are 
silent for any complaints or treatment for right arm 
numbness.  Moreover, on separation examination in March 1979, 
the veteran's upper extremities and neurological status were 
clinically evaluated as normal.  Further, although scars on 
other parts of the body were reported, there was no reference 
to any scars of the right arm.  A January 1997 VA examination 
documented complaints of intermittent numbness of the palm of 
the right hand.  Clinical examination showed neurologic, 
motor status, coordination, deep tendon reflexes, and sensory 
as normal.  There was no diagnosis of any disability 
manifested by numbness of the right arm or right hand.  

The above findings disclose that there is no medical 
diagnosis of any current disability manifested by numbness of 
the right arm as claimed by the veteran.  The Board cannot 
rely solely on the veteran's own statements because a 
diagnosis of a current disability cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu, 2 Vet. App. at 492.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In consideration of the 
foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for disability 
manifested by numbness of the right arm.

C.  Right Ankle Disability with Swelling of the Joints.

At the outset, the Board would clarify that this issue as 
discussed in this decision does not address any disability 
due to the claimed gunshot wound to the right foot.  As noted 
in the introduction, that new claim has been referred to the 
RO for adjudication and is not in appellate status at this 
time.  Further, there appears to be some lack of clarify as 
to the swelling of the joints issue as it has somehow been 
associated with the right ankle disability issue.  The Board 
believes that the veteran's intent is to claim service 
connection for right ankle disability with swelling of 
multiple joints.  

To begin with, VA examination in January 1997 did result in a 
diagnosis of arthralgia involving the knees, right elbow and 
right ankle.  While this diagnosis did not expressly refer to 
swelling, the Board accepts it as medical diagnosis of 
current disability (sufficiently close to the veteran's own 
description of the disability) for well-grounded purposes. 

However, what is missing to well-ground this claim is medical 
evidence of a nexus between current right ankle disability 
with swelling of the joints and the veteran's period of 
military service.  While service medical records do document 
a right ankle sprain in late 1978, radiological study at that 
time was within normal limits.  No swelling, effusion or loss 
of range of motion was reported.  The reported impression was 
status post first degree sprain right ankle.  It would appear 
that the right ankle sprain was acute in nature as 
demonstrated by the fact that subsequent service medical 
records and separation examination did not document any 
continuing problems.  Moreover, there are no post-service 
medical records showing any right ankle problems or swelling 
of the joints for many years after discharge.  In other 
words, there is no medical evidence of a continuity of 
symptomatology to link any current right ankle disorder and 
any swelling of the joints to the veteran's military service 
or to any injury during service. 

The Board emphasizes that medical evidence of a nexus to 
service is necessary and the veteran's own statements, 
however sincere, cannot constitute a medical opinion as to 
causation.  Espiritu. 

D.  Headaches.

Finally, after reviewing the evidence of record, the Board 
must also conclude that the service connection claim based on 
headaches is also not well-grounded.  The Board does not 
doubt that the veteran suffers from headaches.  The claims 
file includes numerous medical records, both private and VA, 
which clearly show diagnoses of headaches.  Further, for 
well-grounded purposes the Board accepts the veteran's 
testimony regarding the explosion in Greece which resulted in 
the headaches (and also caused the left cheek scar). 

However, service medical records do not document any 
complaints of headaches associated with the incident, and 
separation examination in March 1979 did not refer to any 
complaints or findings as to headaches.  Moreover, it appears 
that the first medical evidence of headaches are private 
treatment records dated in 1988.  Under the circumstances, 
the Board is unable to find competent medical evidence of a 
continuity of headache symptoms to relate the veteran's 
current headache disability to his military service.  Without 
medical evidence of such a nexus to service, the claim must 
be viewed as not well-grounded.  38 U.S.C.A. § 5107(a). 

The Board acknowledges the veteran's testimony regarding 
recent VA treatment for headaches and observes that reports 
of such treatment are not included in the claims file.  
However, the fact of current headache disability is not in 
dispute and there is nothing in the veteran's testimony or 
otherwise in the record to suggest that the reports of recent 
VA medical treatment address the question of medical 
causation.  Accordingly, no useful purpose would be served by 
delaying appellate review for such records. 

Conclusion.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claims for service 
connection for disability manifested by numbness of the right 
arm, for right ankle disability with swelling of the joints, 
and for headaches, the VA is under no duty to assist him in 
developing the facts pertinent to these claims.  See Epps, 
126 F.3d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for scar, left side of face 
is warranted.  To this extent, the appeal is granted.

The veteran's claims of entitlement to for service connection 
for disability manifested by numbness of the right arm, for 
right ankle disability with swelling of the joints, and for 
headaches are not well-grounded.  To this extent, the appeal 
is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals






